UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1423


KATHLEEN BLICK; HAROLD BLICK,

                Plaintiffs - Appellants,

          v.

JP MORGAN CHASE BANK, N.A.; DEUTSCHE BANK NATIONAL TRUST
COMPANY, As “Trustee” for Long Beach Mortgage Loan Trust
2005-3; DEUTSCHE BANK NATIONAL TRUST COMPANY, As “Trustee”
for Long Beach Mortgage Loan Trust 2005-WL3,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.      Norman K. Moon,
Senior District Judge. (3:12-cv-00001-NKM-BWC)


Submitted:   August 21, 2012                 Decided:   August 23, 2012


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kathleen Blick, Harold Blick, Appellants Pro Se. Jason Cameron
Hicks, WOMBLE CARLYLE SANDRIDGE & RICE, PLLC, Washington, D.C.,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kathleen and Harold Blick appeal the district court’s

order granting Defendants’ Fed. R. Civ. P. 12(b)(6) motion to

dismiss their action to quiet title in real property.                We have

reviewed the record and find no reversible error in the district

court’s rejection of their claim that Defendants lacked standing

to foreclose on the property.       Accordingly, we affirm the denial

of this claim for the reasons stated by the district court.

Blick v. JP Morgan Chase Bank, N.A., No. 3:12-cv-00001-NKM-BWC

(W.D. Va. Mar. 27, 2012).          Turning to the Blicks’ remaining

claims,   we   confine   our   review   to   the   issues   raised    in   the

Appellants’ brief.       See 4th Cir. R. 34(b).       Because the Blicks

fail to challenge the court’s resolution of these claims, they

have forfeited appellate review of those issues.              We therefore

affirm the court’s denial of relief.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                    2